DETAILED ACTION
Claims 1-20 are pending. Claims 1, 9 and 16 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-14 are objected to because of the following informalities:
In claim 9 (line 16), delete “an”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, 11-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2008/0153577 to Seelig, et al (“Seelig”).


A system for electronic gaming, the system comprising: 
a display device; (see at least [0080]-[0081])
a memory device; and a processor configured to execute instructions stored on the memory device, which when executed, cause the processor to at least: (see at least the controller discussed throughout Seelig)
control the display device to display a matrix of award symbol display positions including a plurality of rows and a plurality of columns, at least some of the award symbol display positions including an award symbol associated with an award; (see at least [0085], [0153], [0170])
control the display device to display at least one selection indicium within the matrix; (see at least the “indicator” discussed throughout Seelig which may be interpreted as the selection indicium)
determine a starting award symbol display position and an ending award symbol display position within the matrix; (see at least [0124], [0163] and [0106])
randomly determine a path between the starting award symbol display position and the ending award symbol display position; (see at least [0163], [0106] and [0083])
control the display device to display the at least one selection indicium traversing the randomly determined path between the starting award symbol display position and the ending award symbol display position; and (see at least [0163] and [0105]-[0106])
in response to the at least one selection indicium stopping on the ending award symbol display position, provide the award associated with the ending award symbol display position to a player. (see at least [0163])

Regarding claim 3, Seelig discloses each of the claim elements of claim 1 as discussed above, and further discloses: 
wherein the instructions, when executed, further cause the processor to at least control the display device to display the at least one selection indicium traversing the randomly determined path by moving between adjacent award symbol display positions within the matrix. (see at least [0115])

Regarding claim 4, Seelig discloses each of the claim elements of claim 1 as discussed above, and further discloses: 
wherein the instructions, when executed, further cause the processor to at least control the display device to display a plurality of selection indicia, wherein each of the selection indicium of the plurality of selection indicia traverses a different randomly determined path within the matrix. (see at least [0082]-[0083])

Regarding claim 5, Seelig discloses each of the claim elements of claim 4 as discussed above, and further discloses:  
wherein the instructions, when executed, further cause the processor to at least: 
control the display device to determine respective starting award symbol display positions and respective award symbol display ending positions for each of the plurality of selection indicia; and (see at least [0082]-[0083] and at least [0124], [0163] and [0106]) 
randomly determine a plurality of paths between the plurality of respective starting award symbol display positions and the plurality of respective ending award symbol display positions. (see at least [0082]-[0083] and at least [0163], [0106] and [0083])

Regarding claim 6, Seelig discloses each of the claim elements of claim 5 as discussed above, and further discloses: 
wherein the instructions, when executed, further cause the processor to at least control the display device to display the plurality of selection indicia traversing the randomly determined plurality of paths between the plurality of respective starting award symbol display positions and the plurality of respective ending award symbol display positions. (see at least [0163] and [0105]-[0106])

Regarding claim 7, Seelig discloses each of the claim elements of claim 6 as discussed above, and further discloses: 
wherein instructions, when executed, further cause the processor to at least: 
determine at least one common ending award symbol display position; (see at least [0082]-[0083] and at least [0124], [0163] and [0106])
control the display device to display at least two selection indicia of the plurality of selection indicia traversing at least two randomly determined paths of the plurality of randomly determined paths between respective starting award symbol display positions and the common ending award symbol display position; and (see at least [0163] and [0105]-[0106])
in response to the at least two selection indicia stopping on the common ending award symbol display position, provide an enhanced award associated with the common ending award symbol display position to the player. (see at least [0082]-[0083], [0163] and [0105]-[0106], wherein the examiner interests the claimed “enhanced award associated with the common ending award symbol display position” as the cumulative award that would be provided by each of Seelig’s indicators when each of Seelig’s indicators land on the same position. To overcome this particular rejection, the examiner suggests to further clarify what comprises the “enhanced award” – e.g., see at least [0110] of the published application, wherein the positions are “merged”)

Regarding claim 8, Seelig discloses each of the claim elements of claim 1 as discussed above, and further discloses: 
wherein the awards associated with the award symbol display positions include at least one of: i) a credit award, ii) a secondary credit award, iii) a jackpot award, iv) an extra frame award, v) a black-hole award, vi) an upgrade award, vii) a transport award, viii) an award multiplier, and ix) an additional play award. (see at least [0085])

Regarding claim 9, Seelig discloses: 
A non-transitory, tangible, computer-readable storage medium having computer-executable instructions stored thereon, which when executed by a processor, cause the processor to at least: (see at least [0087])
control a display device to display a matrix of award symbol display positions including a plurality of rows and a plurality of columns, at least some of the award symbol display positions including an award symbol associated with an award; (see at least [0085], [0153], [0170])
control the display device to display at least one selection indicium within the matrix, the selection indicium superimposed on the matrix and at least partially transparent, such that at least a portion of the matrix is visible through the at least one selection indicium; (see at least the “indicator” discussed throughout Seelig which may be interpreted as the selection indicium and [0105])
determine a starting award symbol display position and an ending award symbol display position within the matrix; (see at least [0124], [0163] and [0106])
randomly determine a path between the starting award symbol display position and the ending award symbol display position; (see at least [0163], [0106] and [0083])
control the display device to display the at least one selection indicium traversing the randomly determined path within the matrix; and  (see at least [0163] and [0105]-[0106])
in response to the at least one selection indicium stopping on a preselected an ending award symbol display position within the matrix, provide the award associated with the ending award symbol display position to a player. (see at least [0163])

Regarding claim 11, Seelig discloses each of the claim elements of claim 9 as discussed above, and further discloses: 
wherein the instructions, when executed, further cause the processor to at least control the display device to display the at least one selection indicium traversing the randomly determined path by moving between adjacent award symbol display positions within the matrix. (see at least [0115])

Regarding claim 12, Seelig discloses each of the claim elements of claim 9 as discussed above, and further discloses: 
wherein the instructions, when executed, further cause the processor to at least control the display device to display a plurality of selection indicia, wherein each of the selection indicium of the plurality of selection indicia traverses a different randomly determined path within the matrix. (see at least [0082]-[0083])

Regarding claim 13, Seelig discloses each of the claim elements of claim 12 as discussed above, and further discloses: 
wherein the instructions, when executed, further cause the processor to at least: 
control the display device to determine respective starting award symbol display positions and respective award symbol display ending positions for each of the plurality of selection indicia; and (see at least [0082]-[0083] and at least [0124], [0163] and [0106])
randomly determine a plurality of paths between the plurality of respective starting award symbol display positions and the plurality of respective ending award symbol display positions. (see at least [0082]-[0083] and at least [0163], [0106] and [0083])

Regarding claim 14, Seelig discloses each of the claim elements of claim 13 as discussed above, and further discloses: 
wherein the instructions, when executed, further cause the processor to at least control the display device to display the plurality of selection indicia traversing the randomly determined plurality of paths between the plurality of respective starting award symbol display positions and the plurality of respective ending award symbol display positions. (see at least [0163] and [0105]-[0106])

Regarding claim 15, Seelig discloses each of the claim elements of claim 14 as discussed above, and further discloses: 
wherein instructions, when executed, further cause the processor to at least: 
determine at least one common ending award symbol display position; (see at least [0082]-[0083] and at least [0124], [0163] and [0106])
control the display device to display at least two selection indicia of the plurality of selection indicia traversing at least two randomly determined paths of the plurality of randomly determined paths between respective starting award symbol display positions and the common ending award symbol display position; and (see at least [0163] and [0105]-[0106])
in response to the at least two selection indicia stopping on the common ending award symbol display position, provide an enhanced award associated with the common ending award symbol display position to the player. (see at least [0082]-[0083], [0163] and [0105]-[0106], wherein the examiner interests the claimed “enhanced award associated with the 

Regarding claim 16, Seelig discloses: 
A method for electronic gaming, the method comprising: 
controlling, via a processor of a mobile gaming system a display device of the mobile gaming system to display a matrix of award symbol display positions, at least some of the award symbol display positions including an award symbol; (see at least [0085], [0153], [0170])
controlling, via the processor, the display device to display at least one selection indicium within the matrix; (see at least the “indicator” discussed throughout Seelig which may be interpreted as the selection indicium)
randomly determining, via the processor, a path between at least some of the award symbol display positions within the matrix; (see at least [0163], [0106] and [0083])
controlling, via the processor, the display device to display the at least one selection indicium traversing the randomly determined path; and (see at least [0163] and [0105]-[0106])
in response to the at least one selection indicium stopping on a preselected ending award symbol display position, providing, via the processor, the award associated with the ending award symbol display position to a player. (see at least [0163])

Regarding claim 18, Seelig discloses each of the claim elements of claim 16 as discussed above, and further discloses: 
further comprising controlling, via the processor, the display device to display the at least one selection indicium traversing the randomly determined path by moving between adjacent award symbol display positions within the matrix. (see at least [0115])

Regarding claim 19, Seelig discloses each of the claim elements of claim 16 as discussed above, and further discloses: 
further comprising controlling, via the processor, the display device to display a plurality of selection indicia, wherein each selection indicium of the plurality of selection indicia traverses a different randomly determined path within the matrix. (see at least [0082]-[0083])

Regarding claim 20, Seelig discloses each of the claim elements of claim 19 as discussed above, and further discloses: 
further comprising: 
controlling, via the processor, the display device to determine respective starting award symbol display positions and respective award symbol display ending positions for each of the plurality of selection indicia; and (see at least [0082]-[0083] and at least [0124], [0163] and [0106])
randomly determining, via the processor, a plurality of paths between the plurality of respective starting award symbol display positions and the plurality of respective ending award symbol display positions. (see at least [0082]-[0083] and at least [0163], [0106] and [0083])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seelig in view of U.S. Patent Publication No. 2004/0127282 to Naobayashi (“Naobayashi”).

Regarding claim 2, Seelig discloses each of the claim elements of claim 1 as discussed above, and further discloses using a controller to determine the speed of selection indicium (e.g., see at least [0124]).  
However, the Seelig does not appear to expressly disclose:
wherein the instructions, when executed, further cause the processor to at least control a speed of the at least one selection indicium during traversal by the at least one selection indicium of the matrix, such that the speed of the at least one selection indicium varies.


wherein the instructions, when executed, further cause the processor to at least control a speed of the at least one selection indicium during traversal by the at least one selection indicium of the matrix, such that the speed of the at least one selection indicium varies. (see at least [0021] and [0068])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the speed of Seelig’s selection indicium (such as taught by Naobayashi) because Naobayashi teaches that such a configuration is a known configuration to provoke tension in gameplay (e.g., see at least [0021] and [0068]). Also, as set forth above, the combination of Seelig and Naobayashi discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 10 and 17 include substantially the same elements as claim 2 and are thus rejected to for the same reason as claim 2.

 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 7,753,778 to Kato. See at least col. 6, lines 7-10 and 46-60; col. 7, lines 24-31 and FIG. 3B and the corresponding description thereof, wherein the “valid image areas” may be interpreted as the selection indicium. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715